DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2022 has been entered.  Claims 1-3, 5, 6, 8, and 10 will be addressed below.  
Claims 11 and 14-17 are indicated as withdrawn, but the claim language has been omitted.  Unless the claims are cancelled, the language of withdrawn claims should be presented.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 discloses an Apparent Sound Transmission Class Index (ASTC) of at least 60 and an Apparent Impact Insulation Class Index (AIIC) of at least 51.  However, the original disclosure does not provide support for these limitations.  There is no disclosure related to the ASTC or AIIC.  
The remaining claims not specifically described above are rejected due to their dependence upon the rejected claim described in detail above.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 8, and 10 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Cubberley (US Patent 2768091) in view of Pfistershammer (US Patent 2738297), in view of Brungraber (WO 9823824 A1), and further in view of Alexander et al. (US Patent 8381872 B2).  [Claim 1] Cubberley discloses a vibration absorption device for acoustic insulation capable of use with a building ceiling structure, the device comprising: an absorbent cushion (12) comprising sound absorbing foam material (Cubberley discloses the rubber being in a foamed state – Column 1, lines 17-18); and a vibration isolation cushion (10) comprising vibration isolation material comprising fiberboard (Column 2, lines 45-53), the vibration isolation cushion completely overlying  and laminated (Column 2, last paragraph) to the absorbent cushion and being devoid of any space between absorbent cushion and the vibration isolation cushion (Figure 2), the absorbent cushion and the vibration isolation cushion comprising respective exposed surfaces, the vibration isolation cushion being rigid relative to the absorbent cushion (10 can be a rigid material) and the absorbent cushion being supple relative to the vibration isolation cushion, the absorbent cushion having a thickness that is greater than the thickness of the vibration isolation cushion (Figure 2), wherein at least one of the exposed surfaces is directly and flushingly capable of mounting to a building structure to isolate vibrations and to provide acoustic insulation (Column 4, first paragraph).  The vibration isolation cushion defines an exposed surface comprising a structure engaging surface having dimples (11) for providing air pockets for additional absorption.  The dimples are formed within the structure engaging surface and define openings.  
	Cubberley discloses the claimed invention as discussed above, but does not disclose the density of the individual components of the device.  With respect to the density of the vibration isolation cushion and the absorbent cushion, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the vibration isolation cushion with a density of about 0.01 lb/ft3 to about 10 lb/ft3  and the absorbent cushion with a density of about 5 lb/ft3 to about 185 lb/ft3  because one would know how to meet ASTMs in order to be able to sell the product in a given locale, and, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, such densities are result effective variables. One of ordinary skill in the art would have been motivated to provide the different layers having densities effective for reducing vibrations to the desired level and would have the knowledge to alter result effective variables.  Furthermore, based on given design constraints and/or requirements, it would have been obvious to one of ordinary skill before the effective filing date of the invention to provide the device within the above ranges based on costs, strength, etc. as a matter of design choice. 
Cubberley also does not disclose the transverse rupture load strength, minimal tensile strength perpendicular to the surface, minimal tensile strength parallel to the surface, water absorption, linear expansion, minimal comprehensive strength at 10% deformation, minimal comprehensive strength at 25% deformation, tensile adhesion properties, an ASTC of at least 60, or an AIIC of at least 51.  However, for one to meet ASTMs, one of ordinary skill would know to meet such properties in order to be able to sell the product in the given locale, plus making the device, safe, structurally sound, and/or stable. With respect to these material properties, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a transverse rupture load strength of 9.0 lbs.; a minimal tensile strength perpendicular to the surface of 761 lbs./ft2; a minimal tensile strength parallel to surface of 187 lbs./in2; a water absorption of 6%; a linear expansion of 0.10%; a minimal comprehensive strength at 10% deformation of 34.8 lbs./in2; a minimal comprehensive strength at 25% deformation of 51lbs./in2; tensile, tensile adhesion properties of 31.5kPa, ASTC of at least 60, and an AIIC of at least 51, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, based on given design constraints and/or requirements, it would have been obvious to one of ordinary skill before the effective filing date of the invention to provide the device having the absorption device comprising: a transverse rupture load strength of 9.0 lbs.; a minimal tensile strength perpendicular to the surface of 761 lbs./ft2; a minimal tensile strength parallel to surface of 187 lbs./in2; a water absorption of 6%; a linear expansion of 0.10%; a minimal comprehensive strength at 10% deformation of 34.8 lbs./in2; a minimal comprehensive strength at 25% deformation of 51lbs./in2; tensile adhesion properties of 31.5kPa; an ASTC of at least 60; and an AIIC of at least 51, since the choice of materials would have been a matter of design choice AND it would be a matter of having to meet ASTMs in order to sell the product in the respective locale AND one of ordinary skill in the art would have been motivated to provide a device having material properties effective for reducing vibrations to the desired level and would have the knowledge to alter result effective variables.  
Cubberley discloses the claimed invention as discussed above, but does not disclose the dimples being oval.  Pfistershammer discloses a honeycomb structural material having circular or oval depressions (1) (Figures 1 and 2).  The depressions have an inwardly curved rim (Figure 1).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the shape of the dimples of Cubberley to be oval with a rim as suggested and taught by Pfistershammer.  It is well known in the art to form dimples as oval and conical depressions, an alternative shape to the rectangular depression taught by Cubberley.  The advantage of oval and conical depressions are that they would comprise a smaller surface area than the rectangular depressions, which would leave the device with a greater density for absorbing vibrations.  The dimples would inherently provide some air flow since they comprise empty spaces when the device is directly and flushingly mounted to the building structure.  
Cubberley discloses the claimed invention as discussed above, but does not disclose an assembly comprising spaced apart anchoring points and separating two adjacent building compartments or a building compartment and an external environment, or the device being a rectangular pad having thickness of about ½ inch, a width of about 3 inches, and a depth of about 3 inches.  Brungraber discloses a ceiling assembly (Figures 3-5) comprising spaced apart anchoring points (on 12) comprising a plurality of vibration absorption pads (22), which can be rectangular (first paragraph on page 8) and mounted to the anchor points.  The anchor points separate two adjacent building compartments (12 and 14).  The pads can be about ½” thick (first paragraph on page 8).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the shape of the devices of Cubberley to be rectangles having the claimed thickness and to assemble the devices of Cubberley on anchoring points in a ceiling structure as suggested and taught by Brungraber.  Brungraber teaches that the devices serve to dampen the sound between the floors of a building (first paragraph on page 8).  Cubberley teaches that its device provides good sound absorption and can be used in buildings.  
With respect to the width and depth of the pads, Brungraber does not disclose those dimensions, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the device of Cubberley with a width of about 3 inches and a depth of about 3 inches, since the dimensions would have been a matter of design choice and the device of Cubberley would operate equally well with any desired dimensions.  No unexpected results are obtained from the claimed dimensional ratios and as such they are viewed as nothing other than obvious choice of design.  Brungraber teaches that the device can be formed as intermittent squares, in segments, or in strips (first paragraph on page 8).  Forming the devices of Cubberley in 3 x 3 inch squares would allow a user to easily attach the devices to the anchoring points to provide sound absorption along the ceiling structure.  
Cubberley discloses the claimed invention as discussed above, but does not disclose the fiberboard being fire-rated.  Alexander et al. discloses an acoustic material for sound absorption.  Alexander et al. teaches that various additives can be included in the material, including fire retardants (Column 3, lines 12-25).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a fire retardant into the device of Cubberley as suggested and taught by Alexander et al.  It is well known in the art to incorporate fire retardants as additives into ceiling devices to make the devices fire rated.  The fire rated material helps provide a barrier to prevent fire from spreading through the ceiling of the building.  
[Claim 5] Cubberley further discloses the sound absorbing material comprising a rubber (Column 1, lines 68-70).  [Claim 6] The rubber can be neoprene (Column 2, line 58 states that it can be chloroprene).  [Claim 8] The vibration isolation material can be a wood fiber panel or cellulose fibers (Column 2, lines 45-53).  [Claim 10] The absorbent cushion comprises about 75% of the total thickness of the device (Figure 2).  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cubberley in view of Pfistershammer, Brungraber, and Alexander et al. as discussed above, and further in view of Caldwell et al. (US Patent 3160549).  Cubberley discloses the claimed invention as discussed above, but does not disclose the device having an adhesive substance with a protective film.  Caldwell et al. discloses a vibration absorption device capable of acoustic insulation for a building structure, the building structure capable of being a ceiling structure, the device comprising: an absorbent cushion (21) comprising sound absorbing material; and a vibration isolation cushion (20) comprising vibration isolation material, the vibration isolation cushion completely overlying  and laminated (Column 3, lines 48-52) to the absorbent cushion and being devoid of any space between absorbent cushion and the vibration isolation cushion, the absorbent cushion and the vibration isolation cushion comprising respective exposed surfaces, the vibration isolation cushion being rigid relative to the absorbent cushion (Column 4, lines 45-72) and the absorbent cushion being supple relative to the vibration isolation cushion (Column 4, lines 50-55), the absorbent cushion comprising a material density of about 5 lb/ft3 to about 185 lb/ft3 (Column 4, lines 1-4), the absorbent cushion having a thickness that is greater than the thickness of the vibration isolation cushion (Figure 2), wherein at least one of the exposed surfaces is directly and flushingly capable of mounting to a building structure to isolate vibrations and to provide acoustic insulation.  Caldwell et al. further discloses the exposed surface comprising an adhesive substance (22).  A detachable protective film (23) covers the exposed surface comprising the adhesive substance (Figure 2).  The devices can be cut to any desired shape.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a mounting element such as an adhesive substance covered with a detachable protective film into the device of Cubberley as suggested and taught by Caldwell et al.  It is well known in the art to provide adhesive substances on devices that are attached to a building in order to allow the device to mount to the building.  Protective films cover these substances so that when a user is ready to install the device, they simply pull off the film to expose the adhesive substance.  

Response to Arguments
Applicant's arguments filed March 30, 2022 have been fully considered but are moot because the new ground of rejection addresses the new limitations added by the amendment.  In particular, the Brungraber reference addresses the limitations related to the assembly and to the shape of the absorption pads.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635